Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


1.         Claims 1-31 are pending.


Information Disclosure Statement
2.         The information disclosure statement (IDS) submitted on 7/23/2018, 1/23/2020 are being considered by the examiner.


Allowable Subject Matter
3.	Claims 3, 5, are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Claim Rejections - 35 USC § 102
4.         In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

5.         Claims 1, 15, 22, 27 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Hrabak et al. USPGPUB 2019/0075423.


In reference to claim 1:
Hrabak et al. teaches a method for a vehicle forming a local communications connection with a network node, the method comprising: 
discovering, by the vehicle, the network node for establishment of a wireless network connection between the vehicle and the network node, where the network node is the “location-based wireless communication device” and where such device is a WAP(wireless access point) Hrabak et al. [0072, 0069]
exchanging one or more wireless communications with the network node to negotiate one or more parameters of the wireless network connection to be established, wherein the one or more wireless communications are encrypted using a shared network encryption key, and wherein the one or more parameters comprise at least one session key associated with the wireless network connection, where one or more wireless communications are exchanged to negotiate the parameters of the wireless network connection to be established, and where these communications to negotiate such parameters are the “connection establishment messages”.  Hrabak et al. [0077]
establishing the wireless network connection with the network node, where the connections are established with the wireless node.  Hrabak et al. [0077]
exchanging wireless communications with the network node via the established wireless network connection, wherein at least a portion of contents of each wireless communication is encrypted using the at least one session key, and where the wireless communications with the network node may be encrypted.  Hrabak et al. [0078, 0077], and where the session key is a public key.  


In reference to claim 15:
Hrabak et al. teaches the method of claim 1, wherein the network node is a device comprising one of a smart traffic light, a smart roadway sign, or a network access point, where the network node is a wireless access point or “network access point”.  Hrabak et al. [0069],


Claim 22 is substantially similar to claim 1 and is rejected for the same reasons.
Claim 27 is substantially similar to claim 1 and is rejected for the same reasons.





Claim Rejections - 35 USC § 103
6.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


7.	Claims 2, 23, 28 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hrabak et al. USPGPUB 2019/0075423 in view of Wang et al. USPGPUB 20170223613

8.	Claims 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hrabak et al. USPGPUB 2019/0075423 in view of official notice of (X.509 certificates, Gbolo, 2/3/2017, “x509 Certificate Manual Signature Verification”)

9.	Claims 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hrabak et al. USPGPUB 2019/0075423 in view of official notice (X.509 certificates) in further view of Zheng et al. USPGPUB 20050138374

10.	Claims 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hrabak et al. USPGPUB 2019/0075423 in view of Official Notice (hardware security modules).

11.	Claims 8-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hrabak et al. USPGPUB 2019/0075423 in view of official notice (Diffie-Hellman Key Exchange)

12.	Claims 10, 14, 17-19, 26, 31 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hrabak et al. USPGPUB 2019/0075423 in view of Dolev et al. USPGPUB 20150052352.

13.	Claims 11-13, 24, 25, 29, 30 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hrabak et al. USPGPUB 2019/0075423 in view of Dolev et al. USPGPUB 20150052352 in further view of Ebner et al. USPGPUB 2003/0063015

14.	Claim 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hrabak et al. USPGPUB 2019/0075423 in view of Starrett, USPGPUB 2008/0082822.

15.	Claim 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hrabak et al. USPGPUB 2019/0075423 in view of Nandy et al. USPGUB 2010/0312884.

16.	Claim 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hrabak et al. USPGPUB 2019/0075423 in view of Nandy et al. USPGUB 2010/0312884 in further view of USPGPUB 20170222990 Romansky et al.



In reference to claim 2:
Hrabak et al. teaches the method of claim 1, wherein the discovering further comprises: 
generating a broadcast message for establishing the wireless network connection with the network node, where the message is detected when the location based wireless communication device detects a wireless communication from the vehicle.   Hrabak et al. [0072] 
the message comprising a node identifier of the vehicle, a random data, and a signature associated with a security certificate of the vehicle, Hrabak et al. [0077] that such data may be included as part of a series of connection establishment messages, where the random data is a nonce, where the security certificate is a digital certificate of a connecting party, or where such identifier may be the node identifier of the vehicle the SSID.
encrypting the broadcast message using the shared network security key;  and wirelessly transmitting the encrypted broadcast message for receipt by one or more network nodes, where the messages are encrypted using a public key and where such messages are transmitted between any number of location based wireless connection nodes.  Hrabak et al. [0078, 0077]

Hrabak et al. does not explicitly teach the embodiment wherein the message is a broadcast message.  



Broadcasts are general direction transmissions where a particular party need not know the exact recipient.  In Hrabak et al., the method of a vehicle seeks to connect to a wireless access point in order to receive and send transmissions to a broader network.  

It would have been obvious to one of ordinary skill in the art before the effective filing date to apply the method of Wang et al. into Hrabak et al. in order to allow a vehicle to connect with an access point within its vicinity so that it may transmit information.  Doing this as a broadcast message would provide the benefit of allowing the vehicle in Hrabak et al. to flexibly connect with any permissible access point within its vicinity, allowing the vehicle wireless access point network to be upgraded flexibly, without having the similarly modify the connection initiation procedure of the vehicle.  


In reference to claim 4:
Hrabak et al. does not explicitly teach the method of claim 1, wherein the discovering and the exchanging of one or more wireless communications with the network node to negotiate one or more parameters of the wireless network connection to be established, further comprises: 
receiving an encrypted broadcast message from the network node;  
decrypting ciphertext in the encrypted broadcast message using the shared network encryption key to extract node identification data and a signature from a security certificate of the network node;  
extracting a public encryption key associated with the node and an identifier of the network node form the node identification data;  
verifying that the public key matches the security certificate associated with the signature based on the identifier of the network node. 

These steps however are performed in X.509 certificate validation. 

The Examiner takes official notice that X.509 certificates were well known at the time of filing. 
X.509 certificates are the de facto standard for certificate validation.  Evidence for this is provided for in:

Gbolo, 2/3/2017, “x509 Certificate Manual Signature Verification“, https://linuxctl.com/2017/02/x509-certificate-manual-signature-verification/#obtaining-the-issuer-s-public-key, 

The reference provided is one of many which delineates how standard X.509 certificate works.  

An X.509 certificate is disseminated and signed by way of a CA or certificate authority. 
The public key of the Issuer, the certificate authority is retrieved, and then a signature is extracted from the certificate.  The certificate is then decrypted using the public key and then hashed.  

Hashing the Original Signature
Now that we got a hash of the orginal certificate, we need to verify if we can obtain the same hash by using the same hashing function (in this case SHA-384). In order to do that, we need to extract just the body of the signed certificate. Which, in our case, is everything but the signature. The start of the body is always the first digit of the second line of the following command:
openssl asn1parse -i -in /tmp/ec-secp384r1-x509-signed.pem
    0:d=0  hl=4 l= 856 cons: SEQUENCE          
    4:d=1  hl=4 l= 320 cons:  SEQUENCE     
...     
We can extract this data and store it to disk like so:
openssl asn1parse -in /tmp/ec-secp384r1-x509-signed.pem -strparse 4 -out /tmp/cert-body.bin -noout
Finally, we can run this through the same hashing function to determine the digest
openssl dgst -sha384 /tmp/cert-body.bin
SHA384(/tmp/cert-body.bin)= 0c8edbabea1eaf2db57a2a7cc29e2aaa9103167659572dfe10c0d7ff62ba74ec5481d6f049b956775e2ba3e11c5a046a
As you can see, both hashes match, so we can now confirm that:
/tmp/rsa-4096-x509.pem did sign /tmp/ec-secp384r1-x509-signed.pem


If the hashes match, the public key is verified as being the public key matching the security certificate associated with the signature based on the identifier of the network node.   




In reference to claim 6:
Hrabak et al. in view of Official Notice fails to explicitly teach the method of claim 4, wherein the encrypted broadcast message from the network node comprises a message authentication code (MAC) tag added by the network node to the encrypted broadcast message, further comprising: 
verifying, prior to decrypting the ciphertext, the MAC tag using the shared network encryption key;  and 
in response to verification of the MAC tag, performing the decryption of the ciphertext. 

Nevertheless Zheng et al. USPGPUB 20050138374 teaches a method of verifying a MAC tag.  More specifically, Zheng et al. [0055, 0057] expressly teaches that MAC tags are used to verify the integrity of a key pair.  

It would have been obvious to one of ordinary skill in the art before the effective filing date to use MAC tags prior to decryption in order to properly validate the integrity of the keys before 


In reference to claim 7:
Hrabak et al. does not explicitly teach the method of claim 1, wherein the shared network encryption key and the at least one session key are stored in a hardware security module of the vehicle. 

The Examiner takes official notice that hardware security modules were well known before the effective filing date.  

One such example of storing a shared network encryption key in a hardware security module is in 20140156534 A1 [0023]

One advantage of using a hardware security module is that such modules are expressly designed to prevent critical information from being compromised.  Storage of information in a hardware security module is typically only accessible via the means of the accessing interface of such module.  In contrast, programming without the use of such a hardware security module would mean that such information would have to be stored in standard computer memory, alongside other program and/or software resident in such memory.  





In reference to claim 8:
Hrabak et al. does not explicitly teach the method of claim 1, wherein the at least one session key associated with the wireless network connection comprises a symmetric session encryption key cooperatively generated by the vehicle and the network node. 

The Examiner takes official notice that generation of a symmetric encryption key cooperatively generated by two nodes was well known before the effective filing date.  The most well-known example of such cooperative key generation is Diffie-Hellman Key Exchange, published in 1976.



    PNG
    media_image1.png
    634
    613
    media_image1.png
    Greyscale
 In the Diffie–Hellman key exchange scheme, each party generates a public/private key pair and distributes the public key. After obtaining an authentic copy of each other's public keys, Alice and Bob can compute a shared secret offline. The shared secret can be used, for instance, as the key for a symmetric cipher.  The above figure is taken from Sivanagaswathi Kallam, September 29, 2016, “Diffie-Hellman:Key Exchange and Public Key Cryptosystems”, page 7, as it goes over the fundamentals of Diffie-Hellman Key Exchange as part of a background section. 




In reference to claim 9:
Hrabak et al. in view of Official Notice teaches the method of claim 1, wherein the at least one session key associated with the wireless network connection comprises an exchange of a first session public encryption key associated with the vehicle and a second session public encryption key associated with the network node, where such exchange would occur in a Diffie-Hellman key exchange.   

In Diffie-Hellman key exchange, both parties exchange public keys with each other.  Doing so does not compromise the scheme because both keys are by definition public.  Upon the exchange of such information both public keys are used by their respective key receipts are then used to generate the session key or “shared secret” which can then be used for further communications between the two parties. 
 

In reference to claim 10:
Hrabak et al. does not explicitly teach the method of claim 1, further comprising: forming a second wireless network connection between the vehicle and a second network node, wherein the second wireless network connection utilizes different parameters and a different at least one session key. 

Nevertheless, Dolev et al. USPGPUB 20150052352 teaches a method wherein two vehicles may form a connection with each other in such a manner that each vehicle node has its own certificate, (Dolev et al. Figure 1, Abstract, [0141, 0166-0167], and each communication with another vehicle may be performed through the generation of an ephemeral session key.  Examples of data exchanged between these two vehicle nodes are disclosed in Dolev et al. Figures 3, 4, for car to car alerts.



 
It would have been obvious to one of ordinary skill in the art before the effective filing date to form a second wireless network connection between the vehicle and a second node, wherein the second node utilizes different parameters and a different session key in order to establish secure communications to allow car to car alerts to be transmitted without allowing such alerts to be faked or compromised, which might otherwise endanger life and limb.  See Dolev et al. [0138]  


In reference to claim 11:
Hrabak et al in view of Dolev et al. does not explicitly show the method of claim 10, wherein the wireless network connection between the vehicle and the network node, and the second wireless network connection formed between the vehicle and the second network node, are wireless network connections formed in a peer-to-peer network that comprises at least the vehicle, the network node, and the second network node

Ebner et al. USPGPUB 2003/0063015 Figure 3, teaches an embodiment comprising a network node and two vehicular nodes and the transmissions which may occur between the three.  

Ebner et al. [0038] teaches that one advantage of such an arrangement is that in the case of a smart traffic node, the ad-hoc extension will allow the transmission of traffic alerts from a fixed traffic node point and extend such alerts beyond the range of the traffic node by way of a peer to peer network of vehicle nodes.  


It would have been obvious to one of ordinary skill in the art before the effective filing date to combine modify Hrabak et al. in view of Dolev et al. with the traffic node access point of Ebner et al. in order to allow traffic alerts to be transmitted beyond the broadcast range of the traffic access point node.   

The combination of Hrabak et al in view of Dolev et al. in further view of Ebner et al. teaches the method of claim 10, wherein the wireless network connection between the vehicle and the network node, and the second wireless network connection formed between the vehicle and the second network node, are wireless network connections formed in a peer-to-peer network that comprises at least the vehicle, the network node, and the second network node, where a network node may be a wireless access point, where the vehicle is a first vehicle, and where the second wireless network connection formed between the vehicle and the second network node is a peer to peer connection formed between a first vehicle and a second vehicle, the second network node being a second vehicle.   Ebner et al. Figure 3, see also [0038]


In reference to claim 12:
Hrabak et al in view of Dolev et al. in further view of Ebner et al. teaches the method of claim 11, wherein a traffic warning is distributed to the vehicle via the peer-to-peer network, wherein the traffic warning is generated by a third network node in the peer-to-peer network based on a traffic condition encountered by the third network node, wherein the third network node is wirelessly connected to the peer-to-peer network, and wherein the vehicle does not have an established direct wireless communications with the third network node, where the traffic warning is generated by the smart traffic light in Ebner et al. Fig 3, and where such traffic light is a third traffic node in the peer-to-peer network based on a traffic condition encountered by the smart traffic light, and where the smart traffic light is wirelessly connected to the vehicle, and where the vehicle does not have a direct wireless connection with the third wireless node, but rather must connect wirelessly to the third network node (the smart traffic light) by way of intermediary peer-to-peer vehicle.   Ebner et al. Figure 3, see also [0038]
 

In reference to claim 13:
Hrabak et al in view of Dolev et al. in further view of Ebner et al. teaches the method of claim 1, wherein the network node maintains a connection to a remote server via a wide area network connection, and wherein the vehicle is unable to obtain a wide area network connection to the where the network node, (Item 1 of Figure 3 of Ebner et al. ) maintains a connection to a remote server by of an ad-hoc gateway and a second vehicle is in a peer-to-peer connection with a first vehicle, and does not maintain a wide area network connection to the remote server but rather connects to the greater network by way of peer to peer vehicle transmissions.    Ebner et al. Figure 3, see also [0038]
 

In reference to claim 14:
Hrabak et al in view of Dolev et al. teaches the method of claim 1, wherein the network node is a second vehicle, where the network node is a second vehicle, where the second vehicle is in a peer-to-peer connection with a first vehicle.   See Dolev et al. Figures 3, 4, [0166-0167, Abstract]  


In reference to claim 16:
Hrabak et al. does not explicitly teach the method of claim 1, wherein the shared network encryption key is a key that is periodically generated by a trusted entity and securely distributed to the vehicle and the network node, and wherein each of the one or more wireless communications exchanged with the network node to negotiate the one or more parameters of the wireless network connection to be established utilizes symmetric encryption using the 

Starrett, USPGPUB 2008/0082822, see [0022, 0010] see also [0021-0024], where a trusted key authority periodically generates and distributes a group key, in the form of a symmetric key to a set of nodes operating under a similar policy.

Starrett teaches that this approach in contrast to IKE or IPsec encryption, would allow for essentially unlimited scaling.  See Starrett [0021] 

It would have been obvious to one of ordinary skill in the art before the effective filing date to adapt the method of Starrett into the embodiment of Hrabak et al. in order to allow for wireless communication interchanges in a manner that is widely scalable to more vehicles.  



In reference to claim 17:
Hrabak et al in view of Dolev et al. teaches the method of claim 1, wherein prior to the discovering, the method further comprises: 
generating one or more of a new vehicle identifier, a new vehicle encryption keys, and a new vehicle security certificate based on the new vehicle identifier and the new vehicle encryption keys to be used by the vehicle when establishing wireless network connections with one or more network nodes, where each new vehicle is assigned a new security certificate comprising a new vehicle identifier and new vehicle encryption keys to be used when establishing wireless network connections.  Dolev et al. Figure 1, Abstract, [0141, 0166-0167],


In reference to claim 18:
Hrabak et al in view of Dolev et al. teaches the method of claim 17, wherein the generating is performed in response to the vehicle being turned on. 

Dolev et al. does not explicitly teach the method wherein the generating is performed in response to the vehicle being turned on. 

Nevertheless, Dolev et al. teaches the use of a certificate which incorporates dynamic information which must be updated—information including the GPS location of a vehicle.  
Dolev et al. additionally teaches that the update may be periodic, but does not specify the period.   Dolev et al. teaches that the keys per session are ephemeral.  [0167], see also [0166] 
 
It would have been obvious to one of ordinary skill in the art before the effective filing date to update said information upon the vehicle being turned on, in order to reestablish the certificate with the relevant dynamic information.  Doing so would properly authenticate the vehicle with the prior attributes with accurate up to date information in the certificate. 



Hrabak et al in view of Dolev et al. teaches the method of claim 18, wherein the generating is performed periodically, wherein the certificate generation may be performed periodically.  Dolev et al. [0044], [0031]

In reference to claim 20:
Hrabak et al. does not explicitly teach the method of claim 1, further comprising:
Generating an entry in a session log for each wireless network connection established by the vehicle, wherein each entry in the session log comprises a node identifier of a network node with which a wireless connection has been established and a duration of the wireless connection that has been logged.  

However, USPGUB 2010/0312884 Nandy et al. [0023-0025], [0027-0036] see also Figure 1b teaches a method of logging each session by through the use of session ID, whose duration is logged per file through a series of timestamps attached to each message.  An additional node identifier logged with to the network node, as an IP address of a client which is a party to the connection.   

Nandy et al. teaches two advantages to logging sessions in this manner.  The first is that it allows for subsequent analytics and reporting to be performed with respect to every communication session.  See Nandy et al. [0037-0038].  The second advantage is that it allows for stateless connections to be tracked.  See [0025]   It is not always the case that every type of communication has itself an overt session with a given identifier and time inherent.  In the case 


It would have been obvious to one of ordinary skill in the art before the effective filing date to adapt the combination of Hrabak et al. to further generate a session entry in a session log for each wireless connection established by the vehicle and log such communication sessions such as through the method of Nandy et al. in order to provide the advantage of allowing subsequent data analytics and collections to be performed on vehicle connections and the recordation of connections in a manner flexible enough to accommodate stateless connections. 


In reference to claim 21:
Hrabak et al in view of Nandy et al. does not explicitly teach the method of claim 20, wherein the session log is maintained in a memory of a hardware security module of the vehicle and wherein the entry is generated in the session log by a processor of the hardware security module.   Nandy et al. [0041-0042] however teaches that such sessions may be stored in a memory.

USPGPUB 20170222990 Romansky et al. [0040] teaches an embodiment where a vehicle has incorporated into it a hardware security module, for storing critical data involved in cryptographic operations or information from secured transmissions.  Data stored within a 

It would have been obvious to one of ordinary skill in the art before the effective filing date to store the session log in a memory of a hardware security module of a vehicle such as that in Romansky et al. in order to secure the session communications from unauthorized tampering or reading.  

 

Claim 23 is substantially similar to claim 2 and is rejected for the same reasons.
Claim 24 is substantially similar to claims 10 and 11 and is rejected for the same reasons.
Claim 25 is substantially similar to claim 13 and is rejected for the same reasons.
Claim 26 is substantially similar to claim 17 and is rejected for the same reasons.
Claim 28 is substantially similar to claim 2 and is rejected for the same reasons.
Claim 29 is substantially similar to claims 10 and 11 and is rejected for the same reasons.

Claim 30 is substantially similar to claim 13 and is rejected for the same reasons.
Claim 31 is substantially similar to claim 17 and is rejected for the same reasons.


Conclusion
17.         The following art not relied upon is made of record:
USPGPUB 20110013586 teaches a method of lossless handover in vehicular networks.
USPGPUB 20140188335 teaches adaptive networks that incorporate third party vehicles as network nodes.  (See fig 11)
USPGPUB 20140269482 teaches a method propagating public safety broadcasts through heterogenous networks which include in part vehicular network nodes.   (See Fig 4)
USPGPUB 20200108840 teaches a method of sending risk alerts to vehicles.
USPGPUB 20170149901 teaches a method of delay tolerant networking within an autonomous vehicle network.
USPGPUB 20190259274 teaches a blockchain vehicular network.
US patent 8880585 teaches peer to peer quorum detection of ambient conditions
USPGPUB 20090279462 teaches a roadside to vehicle protocol.
USPGPUB 20100074114 multi-hop data delivery in vehicular networks. 
USPGPUB 20100198454 teaches a traffic information propagation system in a vehicular network.
US patent 10769953 teaches a vehicle-to-vehicle sensor data sharing network.
US Patent 10719501 teaches a method for analyzing sensor data when vehicles are used in a blockchain network.
USPGPUB 20030225512 teaches a method of providing a user with road traffic information.
USPGPUB 20030225668 teaches a method of acquiring traffic data.
USPGPUB 20040249560 teaches a method of acquiring traffic data in real-time.
USPGPUB 20050002347 teaches a method of providing road information to a user in an ad-hoc network.
USPGPUB 20030063015 teaches a method of receiving traffic signals when vehicles are engaged in an ad-hoc network.
USPGPUB 20130207783 teaches a method of using MAC tags to validate the integrity of a data package.
Sivanagaswathi Kallam, September 29, 2016, “Diffie-Hellman:Key Exchange and Public Key Cryptosystems”, pages 1-26 teaches background of DHKE.  


18.       Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS HO whose telephone number is (571)270-7862.  The examiner can normally be reached on 9:00AM - 6:00PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jung Kim can be reached on (571)272-3804.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would 

/THOMAS HO/Examiner, Art Unit 2494                                                                                                                                                                                                        
/JUNG W KIM/Supervisory Patent Examiner, Art Unit 2494